Mr. Justice Eakin
dissenting, holds that the clause in the agreement constituting the option in plaintiff’s favor for the renewal does not fix the prices at which *101the beer is to be furnished, nor determine any method by which they may be ascertained. Therefore, when plaintiff notified defendant of its acceptance of the option, still there was no agreement between the parties upon which either could recover against the other. The prices at which the goods were to be furnished was the subject of a future agreement, and each party had the right to a voice in the revision of the prices, the maximum not to exceed the ruling prices. But plaintiff did not agree to pay the ruling prices. A contract, to be enforceable, must fix the price of the goods, or fix a definite manner of determining it. Beach, Contracts, §§ 72-78; 21 Am. & Eng. Enc. Law (2 ed.), 925. Therefore, when plaintiff notified defendant that it accepted the option, still defendant had no remedy upon the contract, as plaintiff had not agreed to any price that it would pay I believe that there is no exception to the rule that, if the terms of the option are so indefinite that upon acceptance by the vendee the vendor has no remedy upon it, it is void as to both.
“The parties must make their own agreement, and not leave it for the court to construct one for them.” 9 Cyc. 248.
If by the acceptance of an option the obligations of both parties do not become fixed, and the remedies mutual, then there is no liability upon the part of either. 21 Am. & Eng. Enc. Law (2 ed.), 923-929. Mutuality of the contract after acceptance is essential to its validity. It is. said in Rude v. Levy, 43 Colo. 482-483 (96 Pac. 560, 561: 127 Am. St. Rep. 123):
“It is only when the vendee has made his election and complied, or, in good faith attempted to comply, with the terms of an option, and it has ceased to be an option, and has ripened into a mutually binding and mutually enforceable contract, that it becomes enforceable in equity by the vendee.”
*102There is no obligation on the vendor to perform until the vendee has accpted the option, and its terms must be certain. Marsh v. Lott, 8 Cal. App. 384 (97 Pac. 163.) These two principles, are well illustrated in Castle Creek Water Co. v. City of Aspen, 146 Fed. 8 (76 C. C. A. 516: 8 Am. & Eng. Ann. Cas. 660) and in an exhaustive note at page 664. See, also, note to Mier v. Hadden (Mich.) 12 Am. & Eng. Ann. Cas. 90.